Cobb, J.
1. The amendment to the plaintiff’s petition, filed after the judgment which this court rendered in this case at the March term, 1899 (Gunn v. Byrom, 107 Ga. 147), and before the judgment was made the judgment of the trial court, did not in any material or substantial particular change *806the character of that petition. This being so, the question presented by the present writ of error is, so far as relates to the controversy between the plaintiff and the defendant who demurred to his petition, the same which this court has already passed upon and adjudicated.
Argued March 6, —
Decided April 5, 1900.
Equitable petition. Before Judge Felton. Bibb superior court. November term, 3898.
Guerry & Hall, for plaintiff.
Hardeman & Moore and Dessau, Harris & Birch, for defendant.
2. When a petition is filed against two defendants, a separate demurrer by one of them in his own name and behalf only affords no cause for dismissing the petition as to the defendant who does not demur.

Judgment affirmed, with direction.


All the Justices concurring.